Citation Nr: 1626009	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right hand nerve disability, including as due to herbicide exposure.


REPRESENTATION

Represented by:  National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  
In April 2015, the Board denied service connection for diabetes mellitus (claimed as diabetes mellitus type II), pulmonary nodules of the lungs, and a liver disability.  The Board also remanded the issue of service connection for a right hand nerve disability, including as due to herbicide exposure for a VA examination with a medical opinion, and for subsequent readjudication of the appeal.  In August 2015, a VA peripheral nerves examination with a medical opinion was provided.  In October 2015 and December 2015, the appeal was readjudicated.  Because there was satisfactory completion of the ordered development, the Board finds that there was compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.  

2.  There was no relevant injury or disease of the nervous system during service and no chronic symptoms of the right hand nerve disability (as an organic disease of the nervous system) were manifested during service. 

3.  The right hand nerve disability did not manifest to a compensable degree within one year of service.  

4.  Symptoms of the right hand nerve disability have not been continuous since separation from service.

5.  The right hand nerve disability is not causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right hand nerve disability, including as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Pursuant to the Board's prior remand directives, the Veteran was provided with a VA examination with a medical opinion in August 2015.  The VA examiner considered an accurate history of the right hand nerve disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints regarding current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the right hand nerve disability when providing the medical opinion.  The VA examiner supported the medical opinion with adequate rationale.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further examination or medical opinion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and explained the elements needed to grant service connection for the right hand nerve disability.  The VLJ posed several questions during the course of the hearing in order to elicit testimony regarding the location where the Veteran was stationed in Thailand, the nature of the Veteran's duties while serving in Thailand, and how he believed he was exposed to herbicides during service.  The VLJ also posed questions to elicit testimony regarding past and current symptoms, diagnoses, and treatment for the right hand nerve disability.  During the course of the hearing, the VLJ advised the Veteran to obtain a private medical opinion that the right hand nerve disability was likely caused by herbicide exposure during service.  After the hearing, the VLJ held the record open for 60 days to allow additional time to obtain the private medical opinion.  The Veteran submitted a private medical opinion dated in January 2015 that attempted to link the Veteran's right hand nerve disability to herbicide exposure during service.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with lower motor neuron disease limited to the right side at C5-C8.  Lower motor neuron disease, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes early-onset peripheral neuropathy; however, other types of peripheral neuropathy and lower motor neuron disease syndrome are not included.  See 38 C.F.R. § 3.309(e).  

Service Connection Analysis

The Veteran contends that the current right hand nerve disability, diagnosed as lower motor neuron disease limited to the right side at C5-C8, is due to herbicide exposure during active service.  He asserts that he experienced the right hand nerve symptom of right upper extremity weakness during service, which continued after service.  He seeks service connection on these bases. 

After review of the lay and medical evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

In this case, the Veteran did not serve at one of the aforementioned air bases.   Rather, the Veteran served as a yeoman (i.e., human resource specialist) in the Coast Guard and was stationed at Loran Station Sattahip in Thailand in 1972, which was near U-Tapao AFB.  At the Board hearing, the Veteran testified that, as part of his duties as a yeoman, he performed administrative work and transported military personnel and materials to and from the U-Tapao AFB on a daily basis.  He also testified that he was once ordered by a commanding officer to pick up barrels of herbicide from the U-Tapao AFB and drive a truck spraying herbicides around the antenna field and perimeter in order to clear foliage.  Because transporting military personnel and materials to and from the nearby U-Tapao AFB on a daily basis and driving a spray truck with herbicides around the antenna field and perimeter of the Coast Guard base at Sattahip to clear the area of foliage over a period of five to six days are facts consistent with the circumstances and conditions of the Veteran's service in Thailand during the Vietnam era, and the use of herbicide agents at the nearby U-Tapao AFB (where the barrels of herbicide were obtained) during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to herbicide agents during service in Thailand for the purposes of this decision.  

The Board next finds that no relevant injury or disease of the nervous system or chronic symptoms of the right hand nerve disability were manifested during service.  The service treatment records, which are complete, are absent of any complaint, finding, or treatment for neurological problems involving the right hand.  Although the Veteran was once treated for a laceration of the right hand in August 1970, there was no indication of nerve involvement, and no subsequent complaint, diagnosis, or treatment for the right hand during service.  At the April 1972 service examination and the June 1974 service separation examination, the upper extremities and neurologic system were clinically evaluated as normal.  

The service treatment records are complete and show that the Veteran received medical treatment for several illnesses during service, to include an eschar secondary to trauma manifested by a penile rash of four days duration in July 1974, a laceration on the right hand in August 1970, viral syndrome in August 1971, and a painful lesion on the left forearm in November 1973; however, there is no report, diagnosis, or treatment for any right hand nerve injury, disease, or symptoms.  The April 1972 service examination and the June 1974 service separation examination were both performed after the August 1970 right hand laceration, and the neurologic system and upper extremities were clinically evaluated as normal at both service examinations.  The June 1974 service separation examination was performed after the purported onset of right upper extremity weakness (i.e., in 1973 or 1974), and the right upper extremity demonstrated normal strength at that time.  

For these reasons, the Board finds that a right hand nerve injury or disease, to include chronic symptoms related thereto, is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's physical condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for a right hand nerve injury or disease or chronic symptoms of a right hand nerve disability, and which includes clinical examination and testing that shows the upper extremities and neurologic system within normal limits, is of significant probative value.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no right hand nerve injury or disease, or "chronic" symptoms of a right hand nerve disability during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of a right hand nerve disability since service, including to a compensable degree within one year of service separation.  As explained below, the credible evidence indicates that the right hand nerve disability had its onset in 2004, approximately 30 years after service.  Considered together with the absence of in-service complaint, diagnosis, or treatment for right hand nerve disability or symptoms and a normal right upper extremity and neurological system at service separation, the gap of approximately 30 years between service and the onset of right hand nerve symptoms is one factor that tends to weigh against a finding of continuous symptoms of a right hand nerve disability after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of the right hand nerve disability since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of the right hand nerve disability manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of right arm weakness (as a manifestation of the right hand nerve disability) during and since service with reported treatment for the neurologic symptoms in 1980; however, the account is inconsistent with the lay and medical evidence contemporaneous to service showing no right hand nerve injury, disease, or symptoms, and showing normal strength in the right upper extremity at service separation.  

The more recent lay account of in-service and continuous post-service symptoms is also inconsistent with the other statements made by the Veteran during the course of the appeal.  On the September 2010 VA Form 21-526, the Veteran wrote that the right hand nerve disability began in 2004 (i.e., approximately 30 years after service).  He reported no prior treatment for the right hand nerve disability at that time.  After the RO denied service connection, on a May 2013 VA Form 9, the Veteran asserted that he received medical treatment for the right hand disability "about 30 years ago" (i.e., 1983) with no mention of service, to include any right upper extremity symptoms during or since service.  It was not until 2014 that the Veteran reported that he had experienced the symptom of right arm weakness since 1974 (i.e., since service), which worsened in 1979 or 1980.  The inconsistencies in the Veteran's statements over the course of the appeal are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.   

Because the lay and medical evidence contemporaneous to service show no right hand nerve injury, disease, or chronic symptoms of right hand nerve disability, the right upper extremity demonstrated normal strength at service separation, and the neurologic system was normal at service separation, the Board does not find the recent lay account of right upper extremity weakness (as a manifestation of the right hand nerve disability) during service to be credible, so it is of no probative value.  Additionally, regarding the Veteran's account of continuous symptoms of right hand nerve disability since service, the Board notes that the Veteran has provided inconsistent statements during the course of the appeal, with each statement received after denial of the appeal reporting the onset of right hand nerve symptomatology closer in time to the Veteran's active service period.  Because the Veteran initially reported that the right hand nerve disability began in 2004 when he filed his claim for service connection, which was before the RO had denied the claim/appeal, and the report is more consistent with the evidence as a whole showing treatment for a right hand nerve disability several decades after service separation, the Board finds that it is more credible and of greater probative value than other, subsequent statements reporting the onset of right hand nerve symptoms during and since service or beginning in 1983, which were first made after disability benefits were denied, are not credible, and are of no probative value.  

The weight of the evidence is against a finding that the right hand nerve disability, which was manifested many years after service, is otherwise related to service, to include herbicide exposure during service while in Thailand.  After review of the record and interview and examination of the Veteran, the August 2015 VA examiner opined that the Veteran's right hand nerve disability was not related to herbicide exposure during service.  When providing rationale for the medical opinion, the August 2015 VA examiner explained that the Veteran did not have a peripheral neuropathy, which involves both sensory and motor nerves, and, instead, had a motor neuron abnormality that was quite localized in the spinal cord and was confined to the right side at C6, C7, and C8.  The August 2015 VA examiner reasoned that he had found no scientific-based evidence that the neurologic abnormality demonstrated by the Veteran had been associated with Agent Orange exposure, and noted that a condition known as segmental spinal muscular atrophy would explain the Veteran's localized motor neuron disease.  The August 2015 VA examiner also noted the inconsistencies in the private medical opinion regarding the attempt to link the motor neuron disease to in-service herbicide exposure while also noting that the possible etiology of the condition was spinal muscular atrophy.  The August 2015 VA examiner added that there was no indication of a neurological abnormality shown on the June 1974 service separation examination, which directly contradicted the Veteran's assertion that the right arm weakness began in 1973. 

The August 2015 VA examiner had adequate facts and data on which to base the medical opinion and supported the medical opinion with adequate rationale; therefore, the August 2015 VA medical opinion is of significant probative value.  

The Board has considered the January 2015 private medical opinion from a treating neurologist (referenced above) that attempted to link the Veteran's right hand nerve disability to herbicide exposure during service; however, the medical opinion is inadequate because the medical opinion was based, in part, on an inaccurate factual premise of right upper extremity weakness since 1973, and the private neurologist did not provide any rationale for the medical opinion and simultaneously indicated that the right hand nerve disability was causally related to a cervical spine disability (i.e., a segmental spinal muscle atrophy) unrelated to service.  For these reasons, the January 2015 private medical opinion is of no probative value and is outweighed by the August 2015 VA medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

In June 2014, another treating neurologist considered the Veteran's assertion that the right hand nerve disability may be related to Agent Orange exposure; however, even after performing a thorough interview and examination of the Veteran, and assuming the inaccurate factual premise of right upper extremity difficulty since 1974, the neurologist was unable to link the right hand nerve disability to herbicide exposure and opined that the etiology of the disability was unclear.  

Lower motor neuron disease syndrome, by regulation, is not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and lower motor neuron disease syndrome that developed many years later.  The weight of the competent evidence of record shows no causal or nexus relationship between the right hand nerve disability and active military service, to include in-service exposure to herbicide agents during service.

Although the Veteran has asserted that herbicide exposure during active service caused the right hand nerve disability, he is a lay person and, and under the facts of this case that include no in-service symptoms and no continuous post-service symptoms, does not have the requisite medical expertise to diagnose the right hand nerve disability or render a competent medical opinion regarding the relationship between the right hand nerve disability and active service, to include herbicide exposure.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had symptoms at any given time, the weight of the evidence shows that the right hand nerve disability was first manifested three decades or more after service and is unrelated to service, to include in-service herbicide exposure.  Consequently, the Veteran's purported opinion relating the current right hand nerve disability to active service is of no probative value. 

Thus, there was no relevant injury or disease during service; the right hand nerve disability was not manifested during service; the right hand nerve disability did not manifest to a compensable degree within one year of service; the right hand nerve symptoms were not continuous since service; and no nexus has been established between the current right hand nerve disability and service; therefore, service connection for the right hand nerve disability is not warranted on either a presumptive or direct basis.  For these reasons, the weight of the evidence is against service connection for the right hand nerve disability, and the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hand nerve disability, including as due to herbicide exposure, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


